Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:          Justices:



Syllabus                                                        Robert P. Young, Jr.    Stephen J. Markman
                                                                                        Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                        David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                        Joan L. Larsen
This syllabus constitutes no part of the opinion of the Court but has been              Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                Corbin R. Davis



                                               PEOPLE v FEELEY

              Docket No. 152534. Argued on application for leave to appeal May 4, 2016. Decided
       June 29, 2016.

               Defendant Ryan Scott Feeley was charged with resisting and obstructing after he ran
       from a reserve police officer and then failed to comply with the reserve police officer’s order to
       stop. The 53rd District Court, Carol Sue Reader, J., refused to bind defendant over for trial on
       the charge of resisting and obstructing because the court concluded that the reserve police
       officer’s stop of defendant was unlawful. The incident giving rise to this case occurred at a bar
       after the police were called to assist with an intoxicated person there. The reserve police officer
       and a full-time police officer responded. According to the reserve police officer, the reserve
       police officer asked to speak with defendant, who was identified on the scene by defendant’s
       wife as the troublemaker, and defendant turned and ran away. The reserve police officer testified
       that he gave chase, identified himself as a police officer, and ordered defendant to stop. The
       reserve police officer added that defendant stopped after the reserve police officer’s second
       command, looked at the reserve police officer, swore, and began reaching behind his back. The
       reserve police officer testified that he pulled his weapon and ordered defendant to the ground at
       that point. Defendant complied and was taken into custody. The prosecution filed in the circuit
       court an application for leave to appeal the district court’s decision not to bind defendant over for
       trial. The Livingston Circuit Court, Michael P. Hatty, J., denied the application for lack of merit.
       The prosecution appealed by leave granted in the Court of Appeals. The Court, SHAPIRO and
       M. J. KELLY, JJ., (SAWYER, P.J., dissenting), affirmed. 312 Mich. App. 320 (2015). SHAPIRO and
       M. J. KELLY, JJ., concluded that reserve police officers were not among the persons described in
       MCL 750.81d. SAWYER, P.J., dissented, stating that reserve police officers were within the
       scope of persons contemplated by MCL 750.81d. The prosecution filed an application for leave
       to appeal in the Supreme Court. The Supreme Court heard arguments on the application on
       May 4, 2016.

               In a unanimous opinion by Justice BERNSTEIN, the Supreme Court held:

              The Court of Appeals incorrectly concluded that a reserve police officer is not among the
       persons contemplated in MCL 750.81d, the statute prohibiting an individual from resisting or
       obstructing the persons specified in the statute. Police officers are expressly listed in
       MCL 750.81d(7)(b)(i) as an occupation to which the prohibition against resisting and obstructing
applies, and “reserve police officers” are a subset of “police officers.” “Reserve police officers”
are thus “police officers” for purposes of the resisting and obstructing statute.

         MCL 750.81d penalizes an individual for resisting or obstructing a person described in
the list in MCL 750.81d(7)(b), if the individual knows, or has reason to know, that the person is
performing his or her duties. “Reserve police officer” is not specified on the list. According to
the Court of Appeals, if the Legislature had intended to penalize a defendant’s resistance to, or
obstruction of, a reserve police officer’s performance of his or her duties, the Legislature would
have included reserve police officers in the statutory list. The Supreme Court disagreed with the
Court of Appeals that the express mention of one thing in a statute requires the exclusion of
another similar thing. Rather, the Supreme Court concluded that the lack of a particular
definition of “police officer” in MCL 750.81d and the statute’s use of the phrase, “including, but
not limited to,” meant that the Legislature intended an expansive and inclusive reading of the
term “police officer.” Additionally, the Legislature has adopted explicit restrictions to the
definition of “police officer” in statutes addressing other matters, and it is significant that no such
restriction to the definition of “police officer” was expressed in MCL 750.81d. The Supreme
Court also declined to read MCL 750.81d in pari materia with other statutes defining “police
officer.” Statutes are read in pari materia when they deal with the same subject or share a
common purpose. MCL 750.81d does not address the same subject or share a common purpose
with other statutes defining “police officer,” such as the statutory provisions known as the
Michigan Commission on Law Enforcement Standards Act (MCOLES). Having determined that
“reserve police officers” are a subset of “police officers” for purposes of MCL 750.81d, the
Supreme Court reversed the Court of Appeals, and it remanded the matter to the Court of
Appeals to determine whether defendant knew or had reason to know that the reserve police
officer was performing his duties at the time of defendant’s charged conduct, and if so, whether
the reserve police officer’s command to stop was lawful.

       Reversed and remanded to the Court of Appeals.




                                      ©2016 State of Michigan
                                                                           Michigan Supreme Court
                                                                                 Lansing, Michigan
                                                     Chief Justice:          Justices:



OPINION                                              Robert P. Young, Jr. Stephen J. Markman
                                                                          Brian K. Zahra
                                                                          Bridget M. McCormack
                                                                          David F. Viviano
                                                                          Richard H. Bernstein
                                                                          Joan L. Larsen

                                                                      FILED June 29, 2016



                           STATE OF MICHIGAN

                                    SUPREME COURT


PEOPLE OF THE STATE OF MICHIGAN,

             Plaintiff-Appellant,

v                                                             No. 152534

RYAN SCOTT FEELEY,

             Defendant-Appellee.


BEFORE THE ENTIRE BENCH

BERNSTEIN, J.
      At issue in this case is whether the term “police officer” in MCL 750.81d(7)(b)(i)

encompasses reserve police officers.    We reverse the Court of Appeals’ ruling that

reserve police officers are not police officers for purposes of MCL 750.81d(7)(b)(i), and

we remand to the Court of Appeals to address whether the district court correctly ruled

that the reserve police officer in this case lacked the authority to conduct a stop of

defendant.
                      I. FACTS AND PROCEDURAL HISTORY

       In the early morning hours of May 5, 2014, a ruckus at a Brighton bar resulted in a

call to the police.   Two officers from the Brighton Police Department responded:

Christopher Parks, a full-time police officer, and Douglas Roberts, a reserve police

officer. At the time of the incident, Roberts had worked as a reserve police officer for six

years. Roberts had been sworn in as a reserve police officer after a 16-week police

training program. He was assigned a uniform, a patrol car, and a gun. Roberts worked

full 12-hour shifts alongside a full-time police officer about two or three times a month,

filling in for officers on sick leave or vacation. He was not certified by the Michigan

Commission on Law Enforcement Standards (MCOLES), which is required of full-time

police officers under the MCOLES Act, MCL 28.601 et seq.

       At the preliminary examination, Roberts testified that he and Parks arrived at the

bar in a fully marked police vehicle. Roberts was dressed in a uniform, which Roberts

described as “[b]lue pants, blue police shirt marked on the sleeves, and a[n] outside

carrier vest that has [a] badge, name tag and any insignias on it.” Roberts also testified

that he was carrying a weapon. Roberts recalled that as the two officers approached a

small crowd outside the bar, a woman informed Roberts that the troublemaker was her

intoxicated husband, defendant Ryan Scott Feeley.        Roberts further testified that he

approached defendant and asked him to stand aside, at which point defendant ran away

from Roberts. Roberts chased defendant, yelling “police officer, stop.” Roberts added

that he repeated his command after running about a block, and defendant slowed down.

According to Roberts, defendant “turned and squared off,” swore at Roberts, and “took




                                             2
his right arm and reached behind his back.” Roberts testified that in fear for his safety, he

drew his gun and ordered defendant to the ground.

       Defendant was arrested and charged with resisting and obstructing a police officer

under MCL 750.81d. Defendant objected to the prosecution’s request for a bindover,

arguing that (1) Roberts did not have an articulable suspicion for stopping defendant in

the first place, and (2) defendant could not be held criminally liable for resisting and

obstructing under MCL 750.81d because Roberts, being a reserve police officer, was not

a “police officer” within the meaning of that statute.

       On August 29, 2014, the district court issued an opinion and order denying the

prosecution’s request for a bindover.       People v Feeley, opinion and order of the

Livingston County Trial Court-District Court Division, issued August 29, 2014 (Case No.

14-1183 FY). The district court determined that “Roberts was not a police officer as

provided by statutory language, legislative intent, training requirements, proper oath

administration, and written instrument requirements.” Id. at 5. The district court also

concluded sua sponte that the stop of defendant was unlawful and invalid because

Roberts “lacked the authority to make a stop of a person.” Id. at 8. 1 The prosecution

appealed in the circuit court.     On January 13, 2015, the circuit court denied the

prosecution’s application for leave to appeal for lack of merit in the grounds presented.

1
  Treating Roberts as a “special deputy” under MCL 51.70, which requires an instrument
in writing signed by the Sheriff, the district court found that the lack of such a written
instrument precluded Roberts from making a stop of an individual. Id. We find this
analysis puzzling as Roberts is a member of the Brighton Police Department rather than
the Livingston County Sheriff Department. However, we recognize that there may be
other grounds on which to reach the conclusion that Roberts lacked the authority to
conduct a stop of defendant.



                                             3
       The prosecution appealed in the Court of Appeals. On September 15, 2015, the

Court of Appeals affirmed the district court in a split, published opinion. People v

Feeley, 312 Mich. App. 320; 876 NW2d 847 (2015). In affirming the district court’s

denial of the prosecution’s bindover request, the Court of Appeals’ majority concluded

that a reserve police officer did not fall within the scope of a “police officer” as used in

MCL 750.81d(7)(b)(i). Pointing to the Legislature’s explicit mention of other types of

law enforcement personnel, the majority assigned great significance to the omission of

the term “reserve police officer” from the statute’s enumerated list. To the contrary, the

dissent found no significance in the omission of the term “reserve police officer” from

MCL 750.81d(7)(b) and would have concluded that Roberts was a police officer of a

political subdivision of this state, namely the City of Brighton. The Court of Appeals did

not address the district court’s ruling that Roberts lacked the authority to stop defendant.

       The prosecution appealed, arguing that the term “police officer” in

MCL 750.81d(7)(b)(i) encompasses reserve police officers.          This Court ordered oral

argument on whether to grant the application or take other action. We directed the parties

to address whether the term “police officer” in MCL 750.81d(7)(b)(i) encompasses

reserve police officers. People v Feeley, 498 Mich. 969 (2016).

                              II. STANDARD OF REVIEW

       A district court’s decision regarding a bindover is reviewed for an abuse of

discretion, and “[a court] necessarily abuses its discretion when it makes an error of law.”

People v Waterstone, 296 Mich. App. 121, 131-132; 818 NW2d 432 (2012). Statutory




                                              4
construction is a question of law that is reviewed de novo. People v Morey, 461 Mich.
325, 329; 603 NW2d 250 (1999).

                        III. ANALYSIS AND APPLICATION

      In reviewing questions of statutory construction, our purpose is to discern and give

effect to the Legislature’s intent. Sun Valley Foods Co v Ward, 460 Mich. 230, 236; 596

NW2d 119 (1999). We begin by examining the plain language of the statute. Id. “If the

language of the statute is unambiguous, the Legislature must have intended the meaning

clearly expressed, and the statute must be enforced as written.      No further judicial

construction is required or permitted.” Id. “The law is not properly read as a whole

when its words and provisions are isolated and given meanings that are independent of

the rest of its provisions.” Mayor of the City of Lansing v Pub Serv Comm, 470 Mich.
154, 168; 680 NW2d 840 (2004).

      The resisting and obstructing statute, MCL 750.81d, provides in relevant part:

             (1)    Except as provided in subsections (2), (3), and (4), an
      individual who assaults, batters, wounds, resists, obstructs, opposes, or
      endangers a person who the individual knows or has reason to know is
      performing his or her duties is guilty of a felony punishable by
      imprisonment for not more than 2 years or a fine of not more than
      $2,000.00, or both.

                                              * * *

             (7)   As used in this section:

             (a)   “Obstruct” includes the use or threatened use of physical
      interference or force or a knowing failure to comply with a lawful
      command.

             (b)   “Person” means any of the following:




                                              5
              (i) A police officer of this state or of a political subdivision of this
      state including, but not limited to, a motor carrier officer or capitol security
      officer of the department of state police.

             (ii) A police officer of a junior college, college, or university who is
      authorized by the governing board of that junior college, college, or
      university to enforce state law and the rules and ordinances of that junior
      college, college, or university.

             (iii) A conservation officer of the department of natural resources or
      the department of environmental quality.

              (iv) A conservation officer of the United States department of the
      interior.

             (v) A sheriff or deputy sheriff.

             (vi) A constable.

             (vii) A peace officer of a duly authorized police agency of the United
      States, including, but not limited to, an agent of the secret service or
      department of justice.

             (viii) A firefighter.

            (ix) Any emergency medical service personnel described in section
      20950 of the public health code, 1978 PA 368, MCL 333.20950.

             (x) An individual engaged in a search and rescue operation as that
      term is defined in section 50c. [Emphasis added.]

Put simply, an individual is guilty of resisting or obstructing if he “resists [or]

obstructs . . . a person who the individual knows or has reason to know is performing his

or her duties . . . .” MCL 750.81d(1). To “obstruct” includes “a knowing failure to

comply with a lawful command.” MCL 750.81d(7)(a). 2 A “person” in this context



2
  “Obstruct” is the only verb defined in MCL 750.81d(7). None of the other verbs used
in MCL 750.81d(1) to describe punishable conduct are defined in MCL 750.81d.



                                                6
includes “[a] police officer of this state or of a political subdivision of this state . . . .”

MCL 750.81d(7)(b)(i).

       Defendant claims that a reserve police officer is not a “police officer” under

MCL 750.81d(7)(b)(i).      We disagree.     The plain language of the statute does not

explicitly distinguish reserve police officers from police officers, nor does the statute

provide any indication that the two should be treated differently. Rather, we find that, for

purposes of MCL 750.81d(7)(b)(i), reserve police officers are a subset of police officers.

       First, we note that the statute does not define the term “police officer.” “All words

and phrases shall be construed and understood according to the common and approved

usage of the language[.]”      MCL 8.3a.      “If a statute does not define a word, it is

appropriate to consult dictionary definitions to determine the plain and ordinary meaning

of the word.” Epps v 4 Quarters Restoration LLC, 498 Mich. 518, 529; 872 NW2d 412

(2015), citing Allison v AEW Capital Mgt, LLP, 481 Mich. 419, 427; 751 NW2d 8 (2008).

The dictionary definition of the term “police officer” supports the interpretation that

reserve police officers are police officers under MCL 750.81d(7)(b)(i).             Merriam-

Webster’s Collegiate Dictionary (11th ed) defines “police officer” as “a member of a

police force,” and the term “police force” as “a body of trained officers entrusted by a

government with maintenance of public peace and order, enforcement of laws, and

prevention and detection of crime.” This suggests that a police officer is a member who

is (1) trained and (2) entrusted by a government to (3) maintain public peace and order,

enforce laws, and prevent and detect crime. Roberts was trained in a 16-week police

training program. After completing the training program, Roberts was sworn in as a




                                              7
reserve police officer. 3 As part of his oath, he pledged to serve the people of the City of

Brighton and to uphold the United States Constitution and the laws of the state and the

city. After being sworn in, the Brighton Police Department allowed Roberts to wear a

police uniform, along with a badge and insignias, and to carry a weapon. The City of

Brighton entrusted Roberts to work alongside a full-time officer for the common goals of

maintaining peace and order, enforcing laws, and preventing and detecting crime. Thus,

he is properly considered a police officer under the common meaning of the term. 4

       In addition, the Legislature’s use of the phrase, “including, but not limited to,” in

MCL 750.81d(7)(b)(i) indicates that it intended an expansive and inclusive reading of the

term “police officer.” We have held that this particular phrase is not “one of limitation,”

but is instead meant to be illustrative and “purposefully capable of enlargement.” In re

Forfeiture of $5,264, 432 Mich. 242, 255; 439 NW2d 246 (1989), citing Skillman v

Abruzzo, 352 Mich. 29, 33-34; 88 NW2d 420 (1958). Accordingly, by using this phrase,

the Legislature expressly indicated its intention not to limit a definition to listed


3
  Roberts testified that the procedure of being sworn in to serve as a reserve police officer
in Brighton was similar to the way he was previously sworn in to serve in the Hamburg
Township Police Department.
4
  We do not find it necessary to turn to People v McRae, 469 Mich. 704; 678 NW2d 425
(2004), or Bitterman v Village of Oakley, 309 Mich. App. 53; 868 NW2d 642 (2015),
which were addressed by the Court of Appeals, for our interpretation of the term “police
officer” under MCL 750.81d(7)(b)(i) as including reserve police officers. Those cases
addressed the status of reserve police officers in contexts different from the one at issue.
McRae considered a reserve officer’s status as a “state actor” for purposes of a
defendant’s Sixth Amendment right to counsel, McRae, 469 Mich. at 718, and Bitterman
considered the status of reserve police officers for purposes of a Freedom of Information
Act exemption, Bitterman, 309 Mich. App. at 70.



                                             8
examples. This interpretation undermines the Court of Appeals’ reliance on the doctrine

of expressio unius est exclusio alterius, which provides that “the express mention in a

statute of one thing implies the exclusion of other similar things.” People v Jahner, 433
Mich. 490, 500 n 3; 446 NW2d 151 (1989).             While MCL 750.81d(7)(b) does not

expressly mention reserve police officers in its enumerated list of “[p]erson[s],” the

plainly stated breadth of the definition of “police officer” in MCL 750.81d(7)(b)(i)

eliminates any need to do so, or any implication that this omission should be read as an

intended exclusion.

       Defendant’s argument that reserve police officers should be treated differently

than regular police officers because of certain factual distinctions also falls short. We

acknowledge that Roberts, a reserve officer, differs from regular full-time officers in the

following respects: (1) he is not a full-time employee, (2) he is required to be

accompanied by a full-time officer, and (3) he is not certified under MCOLES. However,

these distinctions are not recognized by the plain language of the statute and do not form

a sufficient basis to exclude reserve police officers like Roberts from the scope of the

term “police officer” in MCL 750.81d. We do not read requirements into a statute where

none appear in the plain language and the statute is unambiguous. See Sun Valley, 460
Mich. at 236. “It is not within the province of this Court to read therein a mandate that the

[L]egislature has not seen fit to incorporate.” Jones v Grand Ledge Public Schools, 349
Mich. 1, 11; 84 NW2d 327 (1957). MCL 750.81d(7)(b)(i) does not define a police officer

by referring to a particular work arrangement or level of certification. No reference is

made in the statute regarding whether a police officer must work full-time, must be

capable of working individually, or must be MCOLES-certified. As previously noted,


                                             9
the statute does not define the term “police officer” at all, and the commonly understood

meaning of the term contains no such requirements. Because the plain language of the

statute is unambiguous, we decline to read these requirements into it.

       The Legislature has demonstrated its ability to adopt explicit restrictions to the

definition of a “police officer” when such restrictions are intended. For example, the

MCOLES Act itself limits its definition of “police officer” to “[a] regularly employed

member of a law enforcement agency authorized and established by law, including

common law, who is responsible for the prevention and detection of crime and the

enforcement of the general criminal laws of this state.” MCL 28.602(l)(i) (emphasis

added). This language indicates that the Legislature is capable of limiting the definition

of a police officer based on employment status when such a limitation is intended; the

Legislature chose, however, to impose no such restriction in MCL 750.81d(7)(b).

       The requirement that a reserve police officer must be accompanied by a full-time

officer might be taken to imply that a reserve police officer’s independent authority to

give a lawful command is limited, absent the authority provided by the accompaniment of

a full-time officer. However, even if such a limitation exists, it does not exclude reserve

officers from being considered police officers within the meaning of the statute.

MCL 750.81d(7)(b)(i) is silent with regard to the nature of a police officer’s authority or

the restrictions imposed on an officer’s performance of his or her duties. Thus, there is

no basis to read into MCL 750.81d a requirement that independent authority to give a

lawful command to stop must exist as a prerequisite to being considered a police officer.

Moreover, the explicit inclusion of motor carrier officers and capitol security officers in

MCL 750.81d(7)(b)(i) suggests that individuals with limited authority may still be


                                            10
considered police officers. Motor carrier officers have only the authority to “enforc[e]

the general laws of this state as they pertain to commercial vehicles.” MCL 28.6d(1).

The authority of capitol security officers is limited to “the protection of state owned or

leased, property or facilities, in the city of Lansing, and in Windsor township of Eaton

county.” MCL 28.6c(1). As MCL 750.81d(7)(b)(i) makes clear, however, these officers

nonetheless constitute “police officer[s]” for purposes of the resisting and obstructing

statute, despite the limitations on the scope of their authority. We see no reason why any

purported limitation on Roberts’s authority should lead to a different result. Whether a

full-time officer was present when Roberts commanded that defendant stop simply does

not speak to whether Roberts was a “police officer” in the first place.

       It is similarly clear that the Legislature did not intend to limit the term “police

officer” in MCL 750.81d(7)(b)(i) to those officers required to possess MCOLES

certification. Again, the Legislature has repeatedly shown that it knows how to impose

such a requirement when it is intended. For instance, MCL 28.421(1)(h) defines “peace

officer” as

       an individual who is employed as a law enforcement officer, as that term is
       defined under section 2 of the commission on law enforcement standards
       act, . . . MCL 28.602, by this state or another state, a political subdivision of
       this state or another state, or the United States, and who is required to carry
       a firearm in the course of his or her duties as a law enforcement officer.
       [Emphasis added.]

Similarly, the definition of “law enforcement official” in MCL 763.7(c)(i) includes “[a]

police officer of this state or a political subdivision of this state as defined in section 2 of

the commission on law enforcement standards act, . . . MCL 28.602.”                        MCL

750.81d(7)(b), however, contains no such language or reference to the MCOLES Act. To


                                              11
the contrary, the only officers expressly identified as “police officer[s]” under

MCL 750.81d(7)(b)(i)—motor carrier officers and capitol security officers—are not

required to be certified under the MCOLES Act. Thus, there is no basis to conclude that

the Legislature intended to incorporate the MCOLES Act’s definitions or requirements

into the resisting and obstructing statute.

       The Legislature’s reference in MCL 750.81d(7)(b) to definitions from other

statutes further supports this conclusion.         MCL 750.81d(7)(b)(ix) refers to “[a]ny

emergency medical service personnel described in . . . MCL 333.20950,” and

MCL 750.81d(7)(b)(x) refers to “[a]n individual engaged in a search and rescue operation

as that term is defined in [MCL 750.50c].” Defendant urges us to likewise define “police

officer” under MCL 750.81d(7)(b)(i) according to the terms of the MCOLES Act, which

expressly exclude “a member of . . . a police auxiliary temporarily performing his or her

duty under the direction of the sheriff or police department[.]” See MCL 28.609(1). Had

the Legislature intended to incorporate this definition, it could have done so simply by

referring to the MCOLES Act in the text of MCL 750.81d(7)(b)(i). It did not.

       Therefore, the plain language of MCL 750.81d(7)(b)(i) dictates that, whatever

distinctions may exist between a full-time police officer and a reserve police officer such

as Roberts, both are considered “[a] police officer” as that term is used in

MCL 750.81d(7)(b)(i).      This interpretation is consistent with the legislative purpose

behind the enactment of MCL 750.81d, “to protect persons in all professions connected

to law enforcement instead of only peace officers.” People v Moreno, 491 Mich. 38, 53

n 39; 814 NW2d 624 (2012). That a wide variety of professions is represented on the list

serves to reflect this goal.    See MCL 750.81d(7)(b)(i)-(x) (providing that protected


                                              12
persons include state and local police officers, college police officers, conservation

officers, sheriffs or deputy sheriffs, constables, secret service agents, Department of

Justice agents, firefighters, emergency medical service personnel, and individuals

engaged in search and rescue operations). Acknowledging that reserve police officers

belong in this group of protected professionals is consistent with the aforementioned

legislative purpose.

          Defendant further asserts that the resisting and obstructing statute and the

MCOLES Act should be read in pari materia. Defendant argues that in applying this

doctrine, the narrower definition of police officer used in the MCOLES Act should be

employed when parsing MCL 750.81d(7)(b)(i) to conclude that the term “police officer”

does not include reserve police officers. We do not find this argument convincing.

          As we explained in People v Mazur, 497 Mich. 302, 313; 872 NW2d 201 (2015):

                 Under the doctrine [of in pari materia], statutes that relate to the
          same subject or that share a common purpose should, if possible, be read
          together to create a harmonious body of law. An act that incidentally refers
          to the same subject is not in pari materia if its scope and aim are distinct
          and unconnected. [Citation omitted.]

In this case, the resisting and obstructing statute and the MCOLES Act do not deal with

the “same subject or share a common purpose.” Id. The resisting and obstructing statute

is designed to “protect officers from physical harm.” People v Vasquez, 465 Mich. 83, 92;

631 NW2d 711 (2001) (opinion by MARKMAN, J.). Even more broadly, the Penal Code,

which encompasses the resisting and obstructing statute, purports “to . . . define crimes

and prescribe the penalties and remedies . . . .” MCL 750.1. In contrast, the MCOLES

Act is:



                                              13
              An Act to provide for the creation of the commission on law
       enforcement standards; to prescribe its membership, powers, and duties; to
       prescribe the reporting responsibilities of certain state and local agencies; to
       provide for additional costs in criminal cases; to provide for the
       establishment of the law enforcement officers training fund; and to provide
       for disbursement of allocations from the law enforcement officers training
       fund to local agencies of government participating in a police training
       program. [MCL 28.601.]

These differences advise against reading the statutes in pari materia.

       The MCOLES Act itself also suggests that its definitions cannot be exported to

other contexts, because the definitions in MCL 28.602 are introduced with the phrase,

“[a]s used in this act[.]” MCL 28.602. When statutes do not deal with the same subject

or share a common purpose, and the Legislature has chosen to specifically limit the

applicability of a statutory definition, the doctrine of in pari materia is inapplicable. See

Mazur, 497 Mich. at 314-315.

                                    IV. CONCLUSION

       We conclude that the Court of Appeals erred by finding that the term “police

officer” in MCL 750.81d(7)(b)(i) does not encompass reserve police officers. Therefore,

we reverse the Court of Appeals’ holding regarding the scope of the term “police

officer.”   Because the Court of Appeals did not address whether the district court

correctly concluded that Roberts lacked the authority to conduct a stop of defendant, we

remand this case to the Court of Appeals to address that issue, including whether

defendant knew or had reason to know that Roberts was performing his duties at the time




                                             14
of defendant’s charged conduct, 5 and, if so, whether Robert’s command to stop was

lawful. 6 We do not retain jurisdiction.


                                                        Richard H. Bernstein
                                                        Robert P. Young, Jr.
                                                        Stephen J. Markman
                                                        Brian K. Zahra
                                                        Bridget M. McCormack
                                                        David F. Viviano
                                                        Joan L. Larsen




5
  “[A]n individual who assaults, batters, wounds, resists, obstructs, opposes, or endangers
a person who the individual knows or has reason to know is performing his or her duties
is guilty of a felony . . . .” MCL 750.81d(1) (emphasis added).
6
  “ ‘Obstruct’ includes the use or threatened use of physical interference or force or a
knowing failure to comply with a lawful command.” MCL 750.81d(7)(a) (emphasis
added).



                                            15